Citation Nr: 1016687	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to November 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim of 
entitlement to service connection for a right knee 
disability.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he injured his right knee in 
service.  Specifically, the Veteran contends that he fell 
numerous times in service while undergoing training as a ski 
trooper in Alaska.

The Board notes that the Veteran's service medical records 
are missing.  Although efforts have been made by VA to obtain 
the Veteran's complete service medical records, the National 
Personnel Records Center (NPRC) has been unable to provide 
such records.  The Board realizes in cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of this Veteran's claim was undertaken with 
this duty in mind.

The Board notes that the Veteran identified being treated for 
his knee previously, at several VA facilities, including 
treatment several years ago at a Memphis VA medical facility.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, this claim must be 
remanded in order that an attempt may be made to associate 
all identified treatment records pertaining to the Veteran's 
right knee with the claims file.

In addition, the Board notes that, while the Veteran's 
service medical records are unavailable, on remand, the RO 
should make an attempt to obtain the Veteran's service 
personnel records, as they may show evidence relevant to the 
Veteran's claim, such as that he was assigned duty as a ski 
trooper.  Currently, the Veteran's DD-214 only shows that he 
was a rifleman, but does not verify the Veteran's assignment 
as a ski trooper.

Finally, in light of the fact that the Veteran's service 
treatment records are unavailable, in light of the Veteran's 
testimony that he was injured during training, and in light 
of the fact that the Veteran has now been shown to have a 
right knee disability, the Board is of the opinion that the 
Veteran should be provided with a VA examination, in order to 
determine, if possible, whether the medical evidence shows 
that it is likely that the Veteran has ever sustained a 
traumatic to his right knee, and if so, whether that could be 
linked to training in service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have treated 
him for any right knee disability, and 
as well, provide the RO any service 
records in his possession.  After 
obtaining any relevant releases, please 
associate all identified records with 
the Veteran's claims file, to include 
any treatment records from any 
Wisconsin, Alaska, or Memphis, 
Tennessee, VA Medical Facilities.  In 
addition, an attempt should be made to 
obtain the Veteran's service personnel 
files from the NPRC.  

2.	After the above development has been 
completed, and the identified records 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination in order to determine the 
current severity and etiology of any 
diagnosed right knee disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should opine 
as to whether it is at least as likely 
as not that the Veteran currently has a 
right knee disability due to a 
traumatic injury, if such can be stated 
without resorting to speculation, or 
whether the Veteran may have a right 
knee disability due to other reasons.  
The examiner is also requested, if 
possible, to provide an opinion, if the 
Veteran has evidence of a traumatic 
injury to the knee, as to whether that 
knee disability could be related to an 
injury in service over 50 years prior.  
A complete rationale for all opinions 
expressed should be provided.

3.	Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to service connection for a 
right knee disability.  If any benefits 
sought are not granted, the Veteran 
should be furnished a supplemental 
statement of the case and an 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


